Citation Nr: 1411009	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  07-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 



ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to October 1981, from July 1982 to June 1985, and from October 1988 to July 1989.  He also had active duty for training (ACDUTRA) from November 1985 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  The matter was previously addressed in a Board remand dated in February 2010.

VA has construed the Veteran's contentions in this matter as encompassing separate additional claims for service connection for schizophrenia, psychosis, neurosis, and a personality disorder.  However, the Board finds that the claim on appeal encompasses all of these contentions and should be treated as a single claim within the Board's appellate jurisdiction.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The RO has also construed certain aspects of the claims currently within the Board's jurisdiction as requiring new and material evidence to reopen the underlying claim.  However, because new and relevant service personnel records were received from the service department in February 2012, and those records existed and were reasonably identified by the Veteran at the time of prior adjudications, the Board finds that the matter on appeal must be readjudicated on a de novo basis.  See 38 C.F.R. § 3.156(c) (new and material evidence-service department records.
 
The Veteran's appeal has also been construed as encompassing the issue of whether it was proper for the RO to deny an extension for the time limit to file a notice of disagreement with the denial of service connection for schizophrenia by a rating decision dated on April 1, 2008.  However, as noted above, the Board finds that there is one fully appealed claim for service connection for a psychiatric disorder, variously diagnosed; this claim pre-dated the April 1, 2008, adjudication in question, which is part and parcel of the appealed claim.  As a result, the matter of entitlement to an extension of the time limit for filing a notice of disagreement with the denial of service connection for schizophrenia is rendered moot.  See Clemons, 23 Vet. App. at 1; Vigil v. Peake, 22 Vet. App. at 63; 38 C.F.R. § 3.156(c).

The Virtual VA paperless claims processing system includes records of VA inpatient psychiatric treatment dated from March 2012 to May 2012 and a record of VA psychiatric examination in December 2013.  The electronic Veterans Benefit Management System does not include any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's complete service personnel records pertaining to his period of service from October 1988 to July 1989 should be obtained on remand.  The RO should also obtain any additional psychiatric treatment records.  After all such records have been obtained or sought to the extent required by law, the Veteran should be afforded a VA examination and opinion that takes into consideration the additional evidence received in connection with this remand.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran identify all records of VA and non-VA health care providers who have treated him for a psychiatric disorder at any time since his military service that may not have been previously been submitted or obtained.  

After obtaining any appropriate authorizations for release of medical information, the RO should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include records of VA inpatient psychiatric treatment from May 2012 to the present and any additional private records of psychiatric treatment.

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO.

2.  A DD Form 214 (Certificate of Release or Discharge from Active Duty) for the Veteran's period of service from October 1988 to July 1989 indicates that he was discharged by reason of a personality disorder.  At a December 2013 VA examination, the Veteran described being "written up" frequently during this last period of active service.  Although a large quantity of the Veteran's service personnel records have been received, the complete service personnel records for this last period of service with the Army have not been received and should be sought, unless it becomes reasonably certain that the records do not exist or until further efforts to obtain them would be futile.

3.  After completing the foregoing development, the RO should afford the Veteran a VA examination for the purpose of determining the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and assertions.

The examiner should identify all current psychiatric disorders.  For each diagnosis identified other than PTSD and a personality disorder, the examiner should state whether it is at least as likely as not that the disorder began during service or is otherwise related thereto.

If the Veteran is diagnosed as having psychosis, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran experienced such a psychosis on or before July 31, 1990 (i.e., within one year after his July 31, 1989, discharge from active service). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.  

The examiner should also provide a finding as to whether the Veteran has PTSD, and if so, provide the stressor upon which the diagnosis is based.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

4.  After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the RO should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


